I concur in the judgment; but I do so most reluctantly, and only because I see no legal way to escape the harsh treatment of respondent which our law on the subject of husband and wife allows. In nearly all other civilized countries, marriage immediately vests in the wife some estate in the property owned by the husband at the time of the marriage; but such is not the law here, and if he chooses, as in the case at bar, to afterwards do nothing except to collect his rents and profits, he may, after a long period of faithful wifehood, leave her penniless. Her only chance to acquire by marriage any interest in property is to marry a man who has nothing, with the hope that he may afterwards earn something in which she will have a community right. The case at bar is one of peculiar hardship; for here the wife, having a slender income from a little separate property which she owned, allowed the husband to take that income, and gets nothing back from it. The monthly allowance which he let her have — and whether for personal or domestic purposes does not appear — was very small for a man of his means. But the conclusion reached in the opinion cannot, under the law, be avoided. *Page 470